NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                           July 09, 2015

      Hon. Jose Aliseda                           Hon. Edward F. Shaughnessy III
      District Attorney's Office                  Attorney at Law
      111 S. St. Mary's Street, Ste. 203          206 E. Locust Street
      Beeville, TX 78102                          San Antonio, TX 78212
                                                  * DELIVERED VIA E-MAIL *
      Hon. Julie Michele Balovich
      Texas Rio Grande Legal Aid, Inc.            Hon. Michelle Ochoa
      114 N. 6th St.                              Texas Rio Grande Legal Aid, Inc.
      Alpine, TX 79830                            331A N. Washington St.
      * DELIVERED VIA E-MAIL *                    Beeville, TX 78102
                                                  * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00554-CR
      Tr.Ct.No. L-01-0065-CR-B
      Style:    Joe Anthony Cuevas v. The State of Texas



             Enclosed please find the opinion and judgment issued by the Court on this date.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: 156th District Court (DELIVERED VIA E-MAIL)
           Hon. Melanie Matkin, Bee County District Clerk (DELIVERED VIA E-MAIL)